United States Court of Appeals
                     For the First Circuit


No. 00-1497

                         UNITED STATES,

                            Appellee,

                               v.

        RAMON RAMIREZ-BENITEZ, a/k/a SEALED DEFENDANT 12,
                  a/k/a EL VIEJO, a/k/a MONCHO.


                          ERRATA SHEET
     The opinion of this Court issued on June 4, 2002 is amended
as follows:
     Page 4, line 12 should be: "attorney.   See infra, for more
details of the colloquy."